—In an action to recover damages for personal injuries, etc., the third-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 30, 1994, as granted the third-party plaintiffs’ cross motion for summary judgment against it on the issue of common-law indemnification.
Ordered that the order is affirmed insofar as appealed from, with costs.
*415The evidence clearly establishes that the owner and the general contractors of the construction project where the infant plaintiff was injured neither controlled nor supervised the construction procedures or safety measures employed by the third-party defendant, the subcontractor. Thus, they are entitled to common-law indemnification from the third-party defendant (see, McNair v Morris Ave. Assocs., 203 AD2d 433; Edlin v Glinsky, 154 AD2d 648; see also, Kelly v Diesel Constr. Div., 35 NY2d 1). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.